Citation Nr: 1541569	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  06-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 

THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and coronary artery disease with history of myocardial infarction (CAD).

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1967 to May 1969, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas. 

These matters were before the Board in September 2009, December 2010, July 2011, and May 2012.  Given the complex procedural history, for the sake of clarity, the Board will provide a brief overview. 

In September 2009, the Board remanded the Veteran's hypertension and erectile dysfunction claims for additional development.  When the matters were returned to the Board in December 2010, the Board denied service connection for hypertension and remanded the erectile dysfunction claim for further development.  In July 2011, the Board recognized the Veteran's TDIU claim as part and parcel of his then pending claim for an increased initial evaluation for PTSD, and remanded the Veteran's erectile dysfunction and TDIU claims.  

The Veteran appealed the denial of service connection for hypertension to the Court of Appeals for Veterans Claims (the Court).  In August 2011, the Court granted the parties' Joint Motion for Partial Remand (JMR), and vacated the Board's decision with respect to hypertension and remanded the matter for action consistent with the JMR.  In May 2012, the Board remanded the Veteran's hypertension and TDIU claims for additional development.  All three matters are again before the Board.  Regrettably, the Board finds that additional development is warranted based upon evidence associated during the last remand.  Additionally, for the reasons discussed below, the Board finds that there has not been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Initially, the Board notes that there are outstanding pertinent VA and private treatment records.  Specifically, a January 2015 VA urology note indicated that the Veteran should follow up in four months.  A March 2010 private treatment record from Dr. J. D. indicated that the Veteran was being scheduled for a consultation with cardiologist Dr. W.  Additionally, in a June 2013 record, Dr. J. D. indicated that the Veteran should be scheduled for a followup appointment after July 12, 2013.  To date, the aforementioned treatment records have not been associated with the record.  On remand, all outstanding treatment records should be obtained and associated with the record. 

Additionally, the Board finds that the development requested in the September 2009 and July 2011 remands were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remands must be conducted prior to adjudication.

The September 2009 remand directed, inter alia, that the AOJ obtain an addendum opinion addressing whether the Veteran's CAD with history of myocardial infarction, hypertension, or erectile dysfunction were related to the Veteran's in-service herbicide exposure or any other event in service.  While the December 2009 VA examination report addressed the relationship between CAD and atypical chest pain and herbicide exposure, to date, none of the examination reports of record have addressed whether the Veteran's erectile dysfunction or hypertension were related to service, to include the Veteran's herbicide exposure.  

Additionally, the July 2011 remand directed, inter alia, that the AOJ obtain an addendum opinion addressing whether the Veteran's erectile dysfunction was aggravated, to any extent, by the Veteran's service-connected PTSD or whether it was caused or aggravated by his service-connected CAD.  The addendum opinion obtained in November 2014 concerning the relationship, if any, between the Veteran's PTSD and erectile dysfunction contained inaccurate factual premises and misstated the applicable legal standard, and is therefore inadequate for adjudicating the claim.  Specifically, the examiner stated that the Veteran was diagnosed with erectile dysfunction, but had not received treatment until 2009.  To the contrary, private treatment records indicate that the Veteran was prescribed testosterone shots in 1996, with some success.  Additionally, in support of his ultimate opinion that the Veteran's PTSD did not cause or aggravate the erectile dysfunction, the examiner stated that the Veteran's erectile dysfunction was due to a combination of risk factors and therefore it was less likely than not that the Veteran's PTSD was "primarily responsible" for his erectile dysfunction.  The examiner's use of "primarily responsible" indicates that the examiner applied the incorrect legal standard for secondary service connection and did not address the Board's requested opinion of whether the Veteran's erectile dysfunction was aggravated, to any extent, by his service-connected PTSD. 

With regard to the Veteran's TDIU claim, the Board notes that it is inextricably intertwined with the other claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from March 2015 to the present.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include Dr. W and Dr. J. D.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, obtain a VA addendum opinion from an appropriate VA examiner addressing the etiology of the Veteran's erectile dysfunction.  If the VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction is etiologically related to active service, to include his in-service herbicide exposure.

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction is caused by or aggravated, to any extent, by his service-connected PTSD. 

In so opining, the examiner should address the Veteran's assertion that he has suffered from PTSD symptoms since Vietnam and that his long-standing symptoms aggravated his erectile dysfunction, prior to being formally diagnosed with PTSD.

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction is caused by or aggravated by his service-connected CAD. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner must provide a complete rationale for any opinion offered.  

4.   Thereafter, obtain a VA addendum opinion from an appropriate VA examiner addressing the etiology of the Veteran's hypertension.  If the VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension is etiologically related to active service, to include his in-service herbicide exposure.

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension is caused by or aggravated, to any extent, by his service-connected PTSD.

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension is caused by or aggravated, to any extent, by his service-connected CAD. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner must provide a complete rationale for any opinion offered.  

5.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met for any part of the period on appeal, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




